Citation Nr: 0105511	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent assigned 
in conjunction with the original grant of service connection 
for status post reconstructive surgery, left shoulder 
disorder.

2.  Entitlement to a rating in excess of 0 percent (non- 
compensable) assigned in conjunction with the original grant 
of service connection for a mallet finger, residuals of a 
left middle finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had reported active military duty from November 
1986 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 1998 rating decision by the 
Newark, New Jersey regional office (RO) of the Department of 
Veterans' Affairs (VA) which granted service connection for 
status post reconstructive surgery of a left shoulder 
disorder and assigned 20 percent rating.  In a July 1999 
rating decision the RO in Atlanta, Georgia granted service 
connection for a mallet finger, residuals of a left middle 
finger injury and assigned a non-compensable rating.  The 
veteran currently resides within the jurisdiction of the RO 
in Atlanta, Georgia.

A hearing was held at the RO in November 1999.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The disability of the veteran's left shoulder, the minor 
extremity, is manifested by subjective complaints, a 
nonsymptomatic scar, forward flexion to 145 degrees, 
abduction to 90 degrees, rotator cuff strength of 4+/5, 
without evidence of moderate muscle injury.  

3.  Mallet finger and other residuals of a left middle finger 
injury, the minor extremity, are manifested by a 20-degree 
extensor lag with normal strength and normal flexion and 
extension. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post reconstructive surgery of the left shoulder, 
the minor extremity, have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. Par 4, Diagnostic Codes 5203, 5201 
(2000).

2.  The criteria for compensable rating for a mallet finger, 
residuals of a left middle finger injury, the minor 
extremity, have not been met. 38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5307 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  A review of 
the record shows that the veteran has not asserted that there 
are records, which are not associated with the claims folder.  
During the appeal period the veteran has undergone VA 
examinations, and has been informed of the requirements 
necessary for higher evaluations.  The RO has not had the 
opportunity to adjudicate the veteran's claims according to 
the above legislation.  However, in this case, the Board 
believes that a remand to afford the RO an opportunity to 
review the veteran's claim is not necessary.  All proper 
development has taken place and the Board concludes that the 
veteran is not prejudiced by this decision.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. 
Part 4 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

An evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (2000), because there may be 
additional disability in excess of limitation of motion as a 
result of pain, or pain on repeated use of a joint. Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991); DeLuca, supra.  In 
other words, when rating for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2000).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).


1.  Increased rating for status post reconstructive surgery 
of a left shoulder disorder.

I. FACTUAL BACKGROUND

Service medical records show that the veteran indicated that 
he was right handed.  In 1987 the veteran injured his left 
shoulder while playing football.  He then fell out of bed 
onto his shoulder, further injuring his shoulder.  The 
veteran then experienced instability and then recurrent and 
persistent dislocations of the left shoulder with spontaneous 
reductions.  In December 1990 the veteran under 
reconstructive surgery noted as Bankhart repair, and was then 
placed on limited duty.

A July 1998 VA examination showed the veteran was employed as 
policeman.  The veteran sustained traumatic dislocation of 
the left shoulder while playing football when he was in the 
military in 1987.  In the following years, he had repeated 
dislocation of the left shoulder.  He underwent 
reconstruction surgery on the left shoulder, namely Bankhart 
procedure.  The operation did prevent further dislocations; 
however, starting two to three years ago he had been having 
pain in the left shoulder.  He had pain in his left shoulder, 
especially during activities, which needed a lot of muscle 
strength in the left upper extremity.  The pain had been 
localized in the left shoulder resulted by injury.

Physical examination of the left shoulder showed a scar of a 
previous operation about 12 centimeters long in the anterior 
aspect of the left shoulder.  There was no muscle atrophy, 
swelling, or tenderness.  The range of motion of the left 
shoulder was as follows both actively and passively: forward 
flexion and elevation lacked about 40 degrees, abduction and 
elevation lacked about 45 degrees.  Extension was around 30 
degrees, and external rotation was 60 degrees.  Internal 
rotation was within normal limits.  There was some pain 
experienced during those movements.  The x-ray of the left 
shoulder was normal.  The impression was of a recurrent 
dislocation of the left shoulder status post reconstructive 
surgery.

Of record are private medical records, dated in July 1998, 
which show that the veteran's left shoulder, which had 
undergone a previous Bankhart, was too tight and that he had 
lost approximately 50 percent of his external rotation.  The 
physician believed that this was probably wearing on the 
glenoid and the labrum, and was the root of his problems.  
The additional symptomatology of the secondary impingement 
was due to this underlying problem.  He recommended several 
different treatments.

A July 1998 VA examination showed that the veteran was status 
post-left shoulder surgery in 1991 and 1992 for dislocations.  
He had a Bankhart performed while in the military.  He stated 
that over the last several years he had been having 
increasing left shoulder pain, which was evaluated with a 
magnetic resonance imaging (MRI), which were not brought to 
the examination for evaluation.  He stated that his shoulder 
had not given out since reconstruction.

Also received was an undated private magnetic resonance 
imaging (MRI) which showed that the veteran was status post 
reconstruction of the anterior capsule.  The supraspinatus 
muscle and tendon were unremarkable.  There was no evidence 
of rotator cuff tear.  The acromioclavicular joint was 
grossly normal with a suggestion, however, of mild 
impingement on the subacromial fat.  A degree of clinical 
impingement therefore could not be excluded.  The biceps 
tendon was within normal limits.  Incidental note was made of 
a cyst in the humeral head, laterally.  The impression was 
status post reconstruction of the anterior capsule of the 
shoulder joint.  There was no evidence of a rotator cuff 
tear.  The incidental cyst of the humerus was as described.  
A degree of impingement at the level of the acromioclavicular 
joint could not be excluded.

In a September 1998 letter the veteran stated that while 
operating a motor vehicle that the use of his left shoulder 
in a circular motion while turning or simply controlling the 
vehicle caused him pain and discomfort that could be 
excruciating.

A VA examination was conducted in June 1999.  At that time 
the veteran reported that over the last two to three years he 
had recurrent pain in his shoulder, mostly with overhead 
activities and certain movements.  He complained of some 
stiffness in his shoulder as well.  Physical examination 
showed that he had no pain with range of motion or 
palpitation of his cervical spine.  On range of motion his 
shoulder was forward flexion to145 degrees, which was 30 
degrees less than the right.  Abduction was to 90 degrees, 
which was equal to the right, and internal rotation to T8, 
which was equal to the right.  External rotation was 20 
degrees, which was 25 degrees less than the right.  He had 
slightly decreased strength in his rotator tuft with his 
supraspinatus testing on internal and external rotation.  
There was negative impingement sign.  There was mildly 
positive supraspinatus test.  

His rotator cuff strength was 4+/5 compared to the right.  
Otherwise, he had 5 by 5 muscle strength distally, 2+ pulses, 
good capillary refill, and normal sensation in all dermatomal 
distributions.  Treatment options were discussed with the 
veteran.  The veteran wished to continue with non-operative 
conservative treatment of his shoulder.  X-rays of the 
shoulder were negative for acute bony abnormality.  The 
impression was status post Bankhart repair, left shoulder, 
with postoperative stiffness and pain.  

A hearing was held at the RO in November 1999 testified that 
he had a loss of motion for the left shoulder.  He stated 
that he had a loss of motion when raising his left arm in an 
up and down motion, and when he reached behind himself.  He 
stated that his loss of motion was due to pain.  His full 
extension was limited based upon physical limitation.  His 
endurance with the left arm was impaired.  The veteran also 
testified that he had to stretch every morning in order to 
loosen up his left arm.  He had to change careers from law 
enforcement since he was unable to perform the physical 
requirements of arresting a suspect and he was not able to 
drive a patrol car effectively.  He now works at a detention 
center that requires sitting and using button controls to 
open and close doors.  

The veteran stated that his pain would last quite awhile once 
it started, and the level of pain goes up and stays there for 
some time once his left arm is agitated.  He has trouble with 
everyday living, to include showering or bathing.  The 
veteran is not on any medication.  He stated that he last saw 
a physician when he underwent VA examinations.  

ANALYSIS

The RO has assigned a 20 percent rating for a left shoulder 
disorder in accordance with the criteria set forth in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Codes 5203 (2000). 

Diagnostic Code DC 5203 provides for the evaluation for 
impairment of the clavicle or scapula.  A 20 percent 
evaluation is warranted for dislocation of the clavicle or 
scapula or nonunion of the clavicle or scapula with loose 
movement.  This is the maximum rating under DC 5203.

Diagnostic Code 5202 provides a 20 percent evaluation for 
infrequent episodes of dislocation of the humerus at the 
scapulohumeral joint with guarding of movement only at the 
shoulder level, or frequent episodes of dislocation of the 
humerus at the scapulohumeral joint with guarding of all arm 
movements for the minor extremity. Malunion of the humerus 
with marked or moderate deformity also warrants a 20 percent 
rating for the minor extremity.  When there is a fibrous 
union of the humerus, a rating of 40 percent is provided for 
the minor extremity.

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the arm.  A 20 percent rating is for 
assignment when there is limitation of motion of the minor 
arm to shoulder level, or when there is limitation of motion 
of the minor arm to midway between side and shoulder level.  
A 30 percent rating is assigned where there is limitation of 
motion of the minor arm to 25 degrees from the side.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I.

To summarize, lay statements and testimony describing the 
symptoms associated with the left shoulder are considered to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

In this regard the veteran has reported recurrent pain in the 
left shoulder on various movements and impairment in 
endurance.  The current evidence reflects that there have 
been no recent dislocations or that the surgical scar is 
symptomatic.  Additionally the recent VA examination showed 
on slight impairment of muscle strength in the left shoulder 
with rotator cuff strength of 4+/5.  Furthermore, current 
medical evidence does not show the presence of a fibrous 
union of the humerus.  The veteran was also able to flex his 
right to 145 degrees, which is 55 degrees above shoulder 
level.  Abduction was to shoulder level at 90 degrees.  Based 
on this evidence, the Board finds that the criteria for a 
rating in excess of 20 percent have not been met.  

The 20 percent in effect includes impairment in the range of 
motion ranging from approximately 45 degrees to 90 degrees.  
As such, the Board is satisfied that the degree of functional 
loss due to pain on use and flare-ups as set forth in 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, supra, is contemplated in 
the current 20 rating percentage.  The current 20 percent 
rating represents the highest rating warranted during the 
appeal period.  Fenderson v. West 12 Vet. App. 119 (1999).  
The evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (2000).


2.  Entitlement to a compensable rating residuals of a left 
middle finger injury.

I. FACTUAL BACKGROUND

Service medical records show that the veteran injured his 
left shoulder while playing football.  After his shoulder 
dislocated, the veteran's finger was injured by contact 
trauma and was treated with a splint.  

A VA examination was conducted in July 1999.  At that time 
the veteran stated that in 1991 he sustained a mallet finger 
injury during one of his dislocations, which was splinted.  
He developed an extensor lag.  The veteran indicated that his 
finger was mostly a nuisance.  The veteran had problems with 
clumsiness since he could not extend it all the way, but it 
really did not harm him.  

Physical examination of the left middle finger showed that he 
had a 20-degree extensor lag of his finger compared to the 
contralateral middle finger.  He had 5/5 muscle strength with 
flexion.  He had full range of motion passively with flexion 
and extension.  He had no pain with palpitation along the 
flexor and extensor tendon sheaths.  X-rays of the middle 
finger showed that concentric reduction of his joint with a 
slight avulsion dorsally consistent with his previous injury.  
The impression was mallet finger, left middle finger.

The examiner commented that the finger did not appear to give 
him any trouble other than a nuisance because he could not 
straighten it all the way, and he did not wish to pursue any 
further treatment for his finger.  

A hearing was held at the RO in November 1999 testified that 
he had a mallet finger on his left middle finger with some 
associated pain.  He had pain at the knuckle upon trying to 
grip an object that is around the size of a basketball.  He 
had pain and tightness on the first knuckle when he reached 
down and tried to close his fist.  He stated that could not 
extend his finger at all.  His hand would not extend and it 
was hooked at the first knuckle.  He stated that he had 
constant, intermittent pain that he would rate as a 4 on a 1 
to 10 pain scale.  He could not touch his middle finger to 
the palm of his hand, and had trouble with his grip.


II. ANALYSIS

The RO has assigned a non-compensable rating for mallet 
finger, residuals of a left middle finger injury in 
accordance with the criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Codes 5154, 
5226 (2000). 

Diagnostic Code 5307 evaluates injuries to Muscle Group VII 
which includes flexion of wrist and fingers, and muscles 
arising from internal condyle of the humerus such as flexors 
of the carpus and long flexors of fingers and thumb; 
pronators.  When slight a rating of 0 percent is warranted.  
A 10 percent evaluation is warranted for a moderate injury. 

38 C.F.R. § 4.56 (1999) provides the evaluation of muscle 
disabilities as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Diagnostic Code 5226 provides a 10 percent evaluation either 
favorable or unfavorable ankylosis of the middle finger, the 
minor extremity.  This is maximum rating permitted under this 
diagnostic code.

During his hearing the veteran reported pain and tightness on 
the first knuckle when he reached down and tried to close his 
fist.  He stated that could not extend his finger at all.  He 
reported constant, intermittent pain 

In this regard the June 1999 VA examination showed a 20 
degree extensor lag of the left middle finger.  However, 
there was no ankylosis with full range of motion passive and 
active flexion and extension.  Also there was no pain on 
palpation nor is there any indication of moderate muscle 
injury. 

In view of these findings, it is the Board's judgment that 
the schedular criteria for a compensable rating for mallet 
finger, residuals of a left middle finger injury have not 
been met.  The Board is satisfied that any functional 
impairment as set forth in the Deluca case is adequately 
reflected in this evaluation.  The current rating represents 
the highest rating warranted during the appeal period.  
Fenderson v. West 12 Vet. App. 119 (1999).  The evidence is 
not in equipoise as to warrant consideration of the benefit 
of the doubt rule.  38 C.F.R. § 4.3 (2000).


ORDER

Entitlement to increased ratings for status post 
reconstructive surgery of the left shoulder and for a mallet 
finger, residuals of a left middle finger injury are denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

